EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sheldon J. Moss on 19 July 2022.

The application has been amended as follows:

In the claims:

Replaced claim 1 with the following, wherein the underlined portion has been added and the 
--1. A continuous casting method, comprising: 
conveying a cast slab from a casting mold; 
stirring a non-solidified portion in the cast slab with a first electromagnetic stirring device; 
stirring the non-solidified portion with a second electromagnetic stirring device disposed downstream of the first electromagnetic stirring device in a conveyance direction of the cast slab; and 
subsequently, rolling the cast slab with a reduction roll, wherein: 
the first electromagnetic stirring device alternately imparts the cast slab with electromagnetic force in one direction to cause the non-solidified portion to flow toward one width direction side of the cast slab at a flow rate of at least 5 cm/s, and with electromagnetic force in another direction to cause the non-solidified portion to flow toward another width direction side of the cast slab at a flow rate of at least 5 cm/s, and
wherein:
the cast slab includes a solidified shell enclosing the non-solidified portion; and
an alternating current satisfying the following Equation (1) is applied to the first electromagnetic stirring device so as to cause the first electromagnetic stirring device to generate electromagnetic force in the one direction and electromagnetic force in the other direction:
            
                
                    
                        80
                    
                    
                        D
                    
                
                ≤
                F
                ≤
                
                    
                        160
                    
                    
                        D
                    
                
                 
                ·
                 
                 
                 
                ·
                 
                 
                 
                ·
            
           (1)
[Equation (1)]
wherein F is a frequency of the alternating current (Hz) and D is a thickness (mm) of the solidified shell at a side of the first electromagnetic stirring device.--

	Claims 3 and 8-14: Canceled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1: The prior art, either taken alone or in combination, fails to teach:
wherein:
	the cast slab includes a solidified shell enclosing the non-solidified portion; and
an alternating current satisfying the following Equation (1) is applied to the first electromagnetic stirring device so as to cause the first electromagnetic stirring device to generate electromagnetic force in the one direction and electromagnetic force in the other direction:
                        
                            
                                
                                    80
                                
                                
                                    D
                                
                            
                            ≤
                            F
                            ≤
                            
                                
                                    160
                                
                                
                                    D
                                
                            
                             
                            ·
                             
                             
                             
                            ·
                             
                             
                             
                            ·
                        
                       (1)
[Equation (1)]
wherein F is a frequency of the alternating current (Hz) and D is a thickness (mm) of the solidified shell at a side of the first electromagnetic stirring device, in combination with the rest of the limitations of claim 1.

The closest prior art is Hirashiro et al. (JP 2010-179342 A; hereinafter “Hirashiro”; listed in the IDS filed 25 August 2020 and using Applicant’s submitted English translation).
Hirashiro teaches:
A continuous casting method, comprising: 
conveying a cast slab (cast slab 8, see Fig. 1; [0031]) from a casting mold (mold 3, see Fig. 1); 
stirring a non-solidified portion in the cast slab with a first electromagnetic stirring device (first electromagnetic stirring device 91, see Fig. 1; [0034]); 
stirring the non-solidified portion with a second electromagnetic stirring device (second electromagnetic device 92, see Fig. 1; [0034]) disposed downstream of the first electromagnetic stirring device in a conveyance direction of the cast slab (see Fig. 1); and 
subsequently, rolling the cast slab with a reduction roll (rolling rolls 7, see Fig. 1; [0035]), wherein: 
the first electromagnetic stirring device alternately imparts the cast slab with electromagnetic force in one direction to cause the non-solidified portion to flow toward one width direction side of the cast slab at a flow rate of at least 5 cm/s, and with electromagnetic force in another direction to cause the non-solidified portion to flow toward another width direction side of the cast slab at a flow rate of at least 5 cm/s (see [0039]-[0041] and [0056]-[0065]).

However, Hirashiro fails to teach:
wherein:
	the cast slab includes a solidified shell enclosing the non-solidified portion; and
an alternating current satisfying the following Equation (1) is applied to the first electromagnetic stirring device so as to cause the first electromagnetic stirring device to generate electromagnetic force in the one direction and electromagnetic force in the other direction:
                        
                            
                                
                                    80
                                
                                
                                    D
                                
                            
                            ≤
                            F
                            ≤
                            
                                
                                    160
                                
                                
                                    D
                                
                            
                             
                            ·
                             
                             
                             
                            ·
                             
                             
                             
                            ·
                        
                       (1)
[Equation (1)]
wherein F is a frequency of the alternating current (Hz) and D is a thickness (mm) of the solidified shell at a side of the first electromagnetic stirring device, in combination with the rest of the limitations of claim 1, and without the benefit of Applicant’s disclosure, it would not have been obvious to one of ordinary skill in the art to do so at the time the invention was filed.

Claims 2 and 4-7: Depend directly from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.S.H/Examiner, Art Unit 1735                
27 July 2022                                                                                                                                                                                        



/KEVIN P KERNS/Primary Examiner, Art Unit 1735